Citation Nr: 0019768	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  93-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active military service from July 14, 1986 to 
September 12, 1986, and from October 31, 1989 to August 15, 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 denial letter (with no notice of 
appellate rights) issued by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 1993 and November 1995, the Board remanded this case 
to the RO.  By appellate decision in June 1997, the Board 
denied entitlement to the benefit sought.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a January 1999 Memorandum Decision, the Court 
vacated the Board's June 1997 decision and remanded the case 
to the Board for proceedings consistent with the Court's 
decision.  


REMAND

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, that statute states that for a veteran who, after 
June 30, 1985, first becomes a member of the Armed Forces or 
first enters on active during as a member of the Armed Forces 
and (i) who (I) serves as the individual's initial obligated 
period of active duty, at least 3 years of continuous active 
duty in the Armed Forces, or (II) in the case of an 
individual whose initial period of active duty is less than 3 
years, serves at least 2 years of continuous active duty in 
the Armed Forces, OR (ii) who serves in the Armed Forces and 
is discharged or released from active duty due to service-
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty, or for the convenience of the 
Government, in the case of an individual who completed not 
less than 20 months of continuous active duty if the initial 
obligated period of active duty of the individual was less 
than three years or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active duty of the 
individual was at least 3 years; or was discharged 
involuntarily for the convenience of the Government as the 
result of a reduction in force.  38 U.S.C.A. § 3011(a); 38 
C.F.R. § 21.7042(a).  

In the Court's Memorandum Decision, the Court noted that in 
the vacated Board decision, the Board determined that the 
veteran had not satisfied the length of service criteria of 
38 U.S.C.A. § 3011(a)(1)(A)(i) and had not satisfied any of 
the reason for discharge criteria of 38 U.S.C.A. 
§ 3011(a)(1)(A)(ii).  However, with respect to the veteran's 
first period of service, the Board had not addressed what 
appeared to be the underlying basis for his discharge for 
service in the context of 38 U.S.C.A. § 3011(a)(1)(A)(ii)(I) 
that provides eligibility for an individual who was 
discharged for physical or mental condition not characterized 
as a disability and not the result of misconduct and that 
interferes with duty.

The Board currently notes, as pointed out in the Court's 
Memorandum Decision, that the veteran's service medical and 
personnel records from his first period of service tend to 
show that prior to his discharge, he was afforded psychiatric 
evaluation during a period of hospitalization from July 25, 
1986 to August 25, 1986, which resulted in a diagnosis of an 
adjustment disorder and that it was recommended that he be 
afforded an administrative separation from service.  
Thereafter, the veteran was separated on September 12, 1986.  

The Board notes that according to the veteran's pertinent DD 
Form 214 as well as information from the Department of 
Defense (DOD), the veteran served during his first period of 
service in the Marines Corps and his original term of 
enlistment was four years.  The type of separation was 
"Entry Level Separation."  The separation authority was 
"MARCORSEPMAN PAR 6205;" the separation code was "JGA1;" 
and the narrative reason for separation was "Entry Level 
Performance and Conduct."  It was noted that the separation 
reason was categorized as "OTH."  According to the 
MARCORSEPMAN (MARINE CORPS SEPARATION AND RETIREMENT MANUAL), 
the separation code, "JGA1" and the narrative reason for 
separation, "Entry Level Performance and Conduct," were 
under paragraph 6205 which verified that this type of 
discharge is an involuntary separation.  In a Report of 
Contact dated in November 1994, DOD reported that the 
veteran's separation from active duty on September 14, 1986 
was not for hardship.

The Board notes that there is no information of record from 
the Marine Corps service department or DOD regarding whether 
the veteran's discharge was considered to be due to a "pre-
existing medical condition" and/or a "physical condition not 
characterized as a disability and not resulting from the 
individual's own willful misconduct," particularly in light 
of the service medical and personnel records.  

The Board further notes that in the Court's Memorandum 
Decision, other matters were raised by the Court for the 
Board to address upon remand; however, no further action by 
the RO is necessary with regard to any other matters.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the Marine 
Corps service department and DOD and 
ascertain, in writing, why specifically 
the veteran was discharged from the 
Marine Corps, and whether his discharge 
was considered to be due to a "pre-
existing medical condition" and/or a 
"physical condition not characterized as 
a disability and not resulting from the 
individual's own willful misconduct," 
particularly in light of the service 
medical and personnel records, as set 
forth in 38 U.S.C.A. § 
3011(a)(1)(A)(ii)(I). 

2.  The RO should review the veteran's 
claim for basic eligibility for 
educational assistance benefits under 
Chapter 30, Title 38, United States Code.  
If the action taken remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


